Paynter, J.,
(concurring.) From the admissions and proof in this case it appears that John H. Bewley at different times executed three several and distinct judgment bonds to three several and *480distinct obligees, with a separate and distinct surety to each bond as follows: To T. Fox well, for the real debt of $1,000, with Samuel Hutchison as surety, on the 13th of September, A. D. 1873 ; to John Numbers, for the real debt of $1,000, with Samuel Roberts as surety, in August, A. D. 1873 ; to William Sharp for the real debt of $700, with Daniel Palmatary as surety, on the 10th of October, A. D. 1877. It further appears that these three several and distinct bonds had no connection with each other, and that the liabilities arose out of separate transactions. On the 12th of October, A. D. 1878, Bewley executed his judginent bond to Hutchison, Roberts and Palmatary, for $3,900, conditioned for the payment to them of $1,950, and used in the condition the following language: “ Note. This bond is given as further security as my indorser on certain judgment bonds, and for the mutual benefit of each party named in the within obligation according to liability for me as surety.” On the 14th day of October, A. D. 1878, judgment was entered against- Bewley on the last-mentioned bond in favor of the said Hutchison, Roberts and Palmatary. The. three-several sureties on the three several bonds above named, afterwardspaid the three several sums for which -they were liable as sureties Respectively—the amount paid by Hutchison, July 13, 1882, being-$1,290; the amount paid by Roberts, December 12, 1881, being $630.05; and the amount paid by Palmatary, December 10, 1881,. being $875. The said three several aud distinct sureties, took three-separate and distinct assignments of the several and distinct evidences of indebtedness in which they were severally and distinctly sureties as aforesaid. It also appears that on the 12th day of December, Mary J. Bewley, the wife of John H. Bewley, with her own money, paid to Roberts the sum of $630.05 and to Palmatary the sum of $700, with interest from October 10, 1877, and took from them, respectively, assignments at her own risk of their respective parts and interests in the judgment of Hutchison, Roberts- and Palmatary against John H. Bewley. Nothing has ever been paid by any one to Hutchison on the judgment, and therefore no-*481assignment has ever been made by him to any one of his share, part, or interest of and in the same. He is still a party plaintiff in said judgment, with Mrs. Bewley assignee of Roberts and Palmatary. John H. Bewley was at the time he executed said bond in favor of Hutchison, Roberts and Palmatary, and is now, insolvent.
Authorities were cited during the argument of the case to prove the liability of co-surities to contribution when one of them pays the whole debt, or more than his share. The principle is well settled that “where there are two or more sureties for the same debt or obligation, whether on the same or different instruments, and one of them has paid or satisfied more than his proportionate share of the debt or obligation for which they are bound, he is entitled to contribution from his co-sureties for the amount he paid in excess of his share. This doctrine is not founded in contract, but is the result of general equity, on the ground of equality of burden and benefit. Dering v. Winchelsea, 1 Cox, 318 ; 2 Spence, Eq. Jur. *844; Coope v. Twynam, 1 Turn. & R. 426. Where, however, sureties are bound by different instruments for distinct portions of a debt due from the same principal, if the suretyship ot each is a separate and distinct transaction, the doctrine laid down in Dering v. Winchelsea will not apply, and there will be no right of contribution among the sureties. 1 White & T. Lead. Cas. Eq. 122. This, therefore, is not a case where the law of contribution between co-sureties is applicable. The debts for which Hutchison, Roberts and Palmatary were sureties were separate and distinct bonds, founded upon separate and distinct transactions, given to several and distinct obligees, and originally had no connection with each other whatever. Hutchison was surety in one bond for Bewley to Foxwell for $1,000. Roberts was surety for him in another bond to Numbers for another $1,000. Palmatary was another surety for him in another bond to Sharp for another debt of $700. There were three several, separate and distinct debts to three separate and distinct obligees, and co-suretyship did not exist. In the creation, therefore, of the original debts, and the making of the original *482bonds for securing said debts, the law of contribution between co-sureties cannot arise, and is not applicable in any manner whatever, because there was no equality of burden and benefit.
The next question then arises upon the effect of the bond entered into on the 12th day of October, A. D., 1878, by Bewley, as sole obligor, to Hutchison, Roberts and Palmatary, for $1,950, wherein he said: “ This bond is given as a further security as my indorser in certain judgment bonds, and for the mutual benefit of each party named in the within obligation, according to liability for me as surety.” Such a bond could not and did not equalize the burden and benefit of the original sureties' in the several bonds as far as their relation to each other as sureties was concerned, to render the equitable doctrine of contribution between co-sureties applicable. It did seek to proportion a benefit according to their liabilities as sureties, as far as John H. Bewley himself could do, by giving a bond of indemnity, though such bond could have been worth nothing, at the time, because Bewley was then insolvent. But the sureties themselves did no act by which their burdens and benefits were equalized, to bring themselves within the rule of contribution between co-sureties. The bond was the bond of BexYley alone as the sole obligor without surety, and it is hard to understand how his act alone can change the status of the original sureties towards each other to equalize their burdens, even though it should attempt to proportion a benefit according to their liability. The real question, therefore, does not arise upon the right of contribution between co-sureties, but upon how a payment made by the obligor in a bond to one of several joint obligees should be applied, and whether or not such a payment has been made in this case. A payment by an obligor in a bond to one of several joint obligess is a payment to all, and if John H. Bewley had paid to Roberts and Palmatary the whole sum of $1,950, there could be no question as to their liability to pay Hutchison his proportionate part, according to the condition of the bond. It is not contended, however, that Bewley, as the obli*483gar in the bond, paid anything to either Roberts or Palmatary, but that Mary J. Bewley purchased their respective interests in the judgment, with her own money, and that said money was in no way derived from her husband. Upon her paying her own money, ($700, with interest from October!0, 1877, to Daniel Palmatary, and $630 to Samuel Roberts, these being the respective amounts they had respectively paid as the sureties of Bewley,) the said Roberts and Palmatary assigned their respective interests in the said judgment of Hutchison, Roberts, and Palmatary against John H. Bewley to Mrs. Mary J. Bewley, expressly at her own risk of collection. Authorities have been cited to prove that the bond upon which the judgment was entered was property; that bonds and mortgages pass under the designation of goods and chattels; that bonds were not assignable at common law, but are made so by the statutes of this state; that an obligation given to two or more persons is joint, and suit must be brought by them jointly during their joint lives; that after the death of any of them the right accrues to the survivors, and finally to the representatives of the last survivor, so far as respects the enforcing the claim against the opposite party, and that each is not a creditor for a separate share. Such general principles of law are uncontroverted, and it is unnecessary to cite cases in their support. As such property, chose in action, or chattel, the bond now under consideration belonged to the obligees, and not to the obligor, while it was payable to, assignable by, and descendible from, the obligees beneficially, according to the interests of each therein. John H. Bewley, as the obligor, had no control of it, and owned no property in it; but, on the other hand, it is a burden, obligation, or debt against him, enforceable out of any estate he may have during his life-time, or out of any estate he may leave at his death. If in the usual form, it is payable to the obligees, their executors, administrators, or assigns, and in truth is thus payable whether the express words are used or not. The interests of Roberts and Palmatary being assigned to her, their interests are now as much payable to Mrs. Bewley, as their assignee, as they *484were payable to them before the assignment. The assignment does not have the effect of changing the status of John H. Bewley as the obligor in the bond. He is still the obligor, but his obligation is to Hutchison and Mary J. Bewley jointly, instead of to Hutchison, Roberts, and Palmatary. The effect of the assignment is to substitute the assignee for the assignors. John H. Bewley has paid nothing whatever, and the assignments do not discharge him from the obligation to pay the present plaintiffs in the judgment the full amount thereof, with interest and costs, even though one of the plaintiffs now is such under and by virtue of assignments made by two of the original obligees, at the assignee’s own risk of collection. The obligation of John H. Bewley to pay the sum of money named in the bond is the same, but he will be obliged now to pay it to Mr. Hutchison and Mrs. Bewley, instead of to Hutchison, Roberts, and Palmatary. The interest of Hutchison is the same as it was before the interests of the other original obligees were-transferred to Mrs. Bewley, the assignee, and he will be entitled hereafter to receive the same amount from John H. Bewley during his life-tnne, or out of his estate after his death, as though no-change had been made in the ownership of the other parts of said judgment.
The equitable right of the original obligees to transfer their interests for a valuable consideration cannot be denied. Notwithstanding the fact that she paid two of the obligees the exact amount-of money paid by them as sureties, and did not pay the other obligee anything, yet the fact is also prominent in the case that she,, with her own money, with which the obligor had nothing whatever to do, purchased of the said two obligees their interests in said judgment, whatever they might be, for the said sums of money paid to-them respectively; and in consideration of said sums of money so paid to them respectively the said two original obligees assigned their respective interests in said judgment to the purchaser and assignee. It is not contended that the transaction is in any way tainted with fraud on the part of either Mr. Be.wley or his wife. The: *485fact that it was her own individual money that Mrs. Bewley used in the purchase of the beneficial interests of Roberts and Palmatary precludes the idea of fraud. The two obligees certainly held assignable interests in the judgment. Mrs. Bewley was willing to give them a certain amount of money for their rights, titles, claims, interests, and demands in, to, or out of the same. It might have been virtually throwing the money away. It might have been an unwise investment, from which she might fail to realize anything whatever; yet she had a perfect right to do with her own as she saw proper. She did no wrong to Mr. Hutchison. He is in as good a position to make his money out of Bewley or his estate as he was before the assignment. It is contended that in an obligation given to two or more persons each is not a creditor for his separate share. But the question as to the effect of a payment by the obligor to one of the obligees is not the real question to be considered in this case. No pretense is made that the obligor paid either or any of the obligees their separate and distinct or divided share or shares of the bond in which they were the creditors. Their interests were undivided, and Mrs. Bewley paid the amounts named really for such undivided interests. When the assignment was made, she was substituted as plaintiff: in the judgment in the places of Roberts and Palmatary. The substitution being made, Mrs. Bewley and Hutchison hold the judgment undivided; Hutchison being entitled to the same undivided interest as he held before the assignment, and Mrs. Bewley holding the undivided interest formerly held by Roberts, together with the undivided interest formerly held by Palmatary. It nowhere appears that Hutchison paid any sum in excess of his share as surety, and the rule of contribution among co-sureties does not apply until such excess is paid. Even if the present case was a case as to the rights of co-sureties, (and it is not,) the rule would not' apply until one of the co-sureties paid more than his share. The rule of law as decided in Dering v. Winchelsea, and other cases in its support, is that “ where there are two or more sureties for the same principal debtor, and for the *486same debt or obligation, whether on the same or on different instruments, and one of them has actually paid or satisfied more than his' proportionate share of the debt or obligation, he is entitled to a contribution, from each and all of his co-sureties in order to reimburse him for the excess paid over his share, and thus to equalize their common burdens.” In the case now under consideration there were three several sureties in three separate debts of the same debt or to three separate creditors they were not surities for the same debt or obligation, either on the same or different instruments. The claimant has not paid more than his proportionate share of the debt or obligation in which he was surety. The three sureties were not in any sense co-sureties, and the appellant cannot justly make any claim in order to reimburse himself for any excess paid over his share. The equitable rule of contribution between co-sureties cannot, therefore, be made applicable in the case now before the court. The judgment has not been paid by the obligor to the obligees by the transaction in question, nor has any part or parts of the same been so paid to any of them. It therefore is not such a case that two of the obligees in the joint bond have been paid the judgment or any part of the judgment for which they must account to the remaining obligee. The dealing between Mary J. Bewley and the respondents was virtually a sale by them to her of their several undivided rights in and to the money to be received from John H. Bewley on the said judgment, and was a mere substitution of Mrs. Mary J. Bewley, assignee, as plaintiff, instead of Roberts and Palmatary, assignors, and former obligees. Whatever may be said of the origin of assignments, and whether choses in action were assignable at common law or not, they were assignable under the statutes of this state at the time these assignments were made, while “ there never was a doubt that any interest whatever in personal property, or a mere possibility coupled -with an interest in real estate was assignable in equity. Lawrence v. Bayard, 7 Paige, 76; Whitfield v. Fausset, 1 Ves. Sr., 391 ; Wright v. Wright, Id., 411. It was no part of Hutchison’s share that Mrs. Bewley bought or *487paid for. It was not for the three obligees that two of them sold parts belonging to all, and that the assignee paid for to be divided between the three plaintiffs in the judgment. It was not a certain specified sum of said judgment belonging to the three obligees in the bond; but it was the interests of Roberts and Palmatary, and of them only, estimated to be worth the sums named, that she paid for, and that were assigned to her. How, then, can Hutchison claim any part of the proceeds of such sale ? Where does the doctrine of trusteeship apply ? It is contended that any one or more of them could receive all or part, compromise the joint claim, release the debtor, and their co-obligees would be bound by it. But the two did not receive all or part from the obligor. They did not compromise the joint claim, or release the debtor, or perform any act whatever by which the obligor is released in any way from the same obligation to Hutchinson, and the assignee of Roberts and Palmatary, as he was under to the original obligees. They sold to Mrs. Bewley only their interests in the judgment, and were therefore the only parties entitled to receive the consideration price for said sale. They did not assign or sell any part, share, or interest of or in said judgment which belonged to Hutchison, and thereby raise a trust to pay over part of the proceeds to him. They did not sell such share of the entire judgment, that the other co-obligee might claim a part of the proceeds, and did not constitute themselves trustees to pay over to- him any share of the amounts they received for a part belonging to the three; but only sold their own shares or interests, which belonged to them, and to them only, and were only paid for such shares the money to which they, and they only, were entitled. Undivided and indivisible though such interests might have been for purposes of partial payment by the obligor to one of the obligees, according to the argument of the solicitor for the appellant, yet it cannot be denied that they had such interests as were assignable. Having assigned only their own beneficial interests in said judgment, there can properly be no one but themselves entitled to the consideration price therefor. Mrs. Bew*488lev has been substituted, and the judgment now stands either in favor of Hutchison and Mrs. Bewley, assignee of Roberts, and assignee of Palmatary or Hutchison, Roberts for the use of Mrs. Bewley, and Palmatary, for the use of Mrs. Bewley, accordingly as the assignments conform to the letter of. the statute in that behalf or not. It is not, therefore, such a case as demands contribution between co-sureties, and is not such a case that a court of equity should compel the assignors of their interests in the judgment to Mrs. Bewley to share the proceeds of the sale of their interests only, with the other obligee who made no assignment. Let the decree of the chancellor be affirmed.
Houston, J., concurs.